|N THE SUPREME COURT OF PENNSYLVAN|A
|n the |\/|atter of : No. 2302 Discip|inary Docket No. 3
FRANC|S |\/|ALOF|Y No. 158 DB 2016
Attorney Registration No. 208494

: (De|aware County)

ORDER

 

PER CUR|AM

AND NOW, this 3rd day of Apri|, 2017, on certification loy the Discip|inary Board
that Francis |\/|a|ofiy, Who Was suspended for a period of three months and one day, has
filed a verified statement showing compliance with the Order of Suspension and
Pa.R.D.E. 217, and there being no other outstanding order of suspension or

disbarment, Francis |\/|a|ofiy is reinstated to active status.